Citation Nr: 1743305	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  09-29 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for the orthopedic manifestations of the service-connected low back disability (sacralization of traverse process with low back pain and hypertrophic degenerative changes), rated as 20 percent disabling prior to June 17, 2016 and as 40 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to 1972.
	
The matter of an increased rating for the service-connected low back disability is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These matters were originally before the Board on appeal from an August 2007 rating decision from the Huntington, West Virginia Department of Veterans Affair (VA) Regional Office (RO).  The RO in Winston-Salem, North Carolina later certified the appeal to the Board.  

In a December 2015 decision, the Board denied entitlement to a rating in excess of 20 percent for low back disability prior to October 9, 2009, but granted an increased rating of 40 percent, but no higher, for low back disability between October 9, 2009 and July 8, 2013.  The Veteran appealed this decision to the Court.

In an April 2017 Memorandum Decision, the Court noted that the Veteran did not appeal the Board's denial of entitlement to a disability rating in excess of 40 percent for his low back disability for the period from October 9, 2009 to July 8, 2013, or the Board's denial of entitlement to an extraschedular evaluation.  As a result, the Court held that the Veteran abandoned his appeal as to these matters.  Also, the Court affirmed the December 2015 Board's decision with regard to its denial of a disability rating in excess of 20 percent for the low back disability for the rating period prior to October 9, 2009.  For the rating period beginning on July 8, 2013, the Court vacated that portion of the December 2015 Board decision insofar as it denied a disability rating in excess of 20 percent for the low back disability.  The Court remanded those matters for readjudication consistent with instructions outlined in its April 2017 Memorandum Decision.  In accordance with the Court's Memorandum Decision, the narrow period presently under review for the low back disability is July 8, 2013 and thereafter. 

In a May 2017 rating decision, the RO increased the disability rating for the orthopedic manifestations to 40 percent disabling, effective June 17, 2016.  As the increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The present Board decision does not address issues related to a total disability rating based on unemployability (TDIU) or the neurological manifestations of the low back disability.  The Board previously remanded those issues for further development in its December 2015 decision.  The record reflects that in a May 2017 rating decision, the RO granted TDIU, effective June 17, 2016, and service connection for sciatica of the left lower extremity, assigning a 40 percent rating effective June 17, 2016.  To date, the Veteran has not disagreed with the ratings assigned, or the effective dates of the awards.  As these issues have not been certified to the Board, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


VETERAN'S CONTENTIONS

The Veteran asserts that the currently assigned ratings do not accurately reflect the severity of his low back disability.  More specifically, the Veteran contends that his back pain has become progressivity worse since he was service-connected in 1974.  The Veteran reports that around 2014 he began experiencing pain throughout his entire back, and that he has problems standing for more than 15 minutes at time.  Although his pain subsides in the evening when he applies a heating pad, the severity of his pain is typically a 10 out of 10.


FACTUAL FINDINGS

1.  When considering the Veteran's pain, flare-ups, and corresponding functional impairment, the Veteran's lumbar spine disability has been productive of forward flexion of the thoracolumbar spine to 30 degrees or less throughout the pendency of the appeal. 

2.  The Veteran has not been diagnosed with anklyosis of the thoracolumbar spine. 

3.  The Veteran has been diagnosed with intervertebral disc syndrome (IVDS).  The record, however, lacks competent and credible evidence which demonstrates that a physician prescribed bed rest to treat the Veteran's IVDS symptoms.

4.  The May 2015 Disability Benefits Questionnaire (DBQ), prepared by Dr. K.B., who is not the Veteran's regular treating provider, documented that the Veteran experienced at least six weeks, within the last 12 months, of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician.   

5.  The May 2015 DBQ is not credible evidence because the notation that the Veteran experienced at least six weeks of incapacitating episodes due to IVDS that required bed rest prescribed by a physician is not based on an accurate representation of the record.  As such, the notation regarding physician-prescribed bed rest is entitled no probative weight.


LEGAL CONCLUSION

The criteria for an increased rating of 40 percent, but no higher, for the orthopedic manifestations of the low back disability are met, from July 8, 2013.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. § 4.71a, General Rating Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Codes 5242, 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, the Board finds that from July 8, 2013 an increased 40 percent rating is warranted based on limitation of forward flexion of the thoracolumbar spine. 

In addressing why a rating in excess of 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran has not been diagnosed with unfavorable anklyosis of the entire thoracolumbar spine, as is required for a higher rating of 50 percent.  See 38 U.S.C.S. § 4.171a.  Specifically, the July 2013 and November 2016 VA examinations as well as the May 2015 Disability Benefits Questionnaire (DBQ) from Dr. K.B. noted that the Veteran did not have ankylosis of the thoracolumbar spine.  As such, a rating in excess of 40 percent for anklyosis of the low back disability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Additionally, despite the recent diagnosis of IVDS, See November 2016 VA examination report, a rating higher than 40 percent is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes because at no time during the pendency of the appeal was the Veteran prescribed bed rest by a physician for his low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Note 1 to the applicable IVDS rating criteria specifically mandates physician-prescribed bed rest.  See id.  The Board acknowledges that the May 2015 DBQ indicated that the Veteran had IVDS and the Veteran's IVDS caused him to experience at least 6 weeks of incapacitating episodes over the past year.  However, Dr. R.B.'s representation that he was as a result prescribed bed rest is not supported by the evidence of the record.  Specifically, records of treatment from the Veteran's regular provider do not show that he was at any time prescribed bed rest in association with IVDS symptoms.  Therefore, the Board does not find the May 2015 DBQ to be credible evidence entitled to probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion must be based upon an accurate factual premise).  As the Veteran has not been prescribed bed rest by a physician, the record lacks competent medical evidence to support a rating higher than 40 percent under Diagnostic Code 5243. 

ORDER

From July 8, 2013, an increased rating of 40 percent, but no higher, for the service-connected low back disability is granted. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


